Burks, J. These seven consolidated claims seek payment for services allegedly rendered to various recipients of public aid in moving or storing their household goods pursuant to some type of alleged authorization by the Department of Public Aid. The seven claims purport to cover some 404 separate moving contracts over a three-year period for which Claimant contends he was never paid for various reasons. He disputes many of the reasons stated in a detailed departmental report which was nevertheless entered into evidence by stipulation as a Joint Group Exhibit No. 1, and is accepted by the court as prima facie evidence of the facts set forth therein, in accordance with Rule 14 of the court. The said departmental report filed by the Respondent listed each separate moving contract alleged by the Claimant together with the amount claimed, and the amount Respondent admits was actually due the Claimant according to departmental records, as follows: Claim No. Amount Claimed Amount owed per Departmental Report 73-CC-13 $ 7,315.74 $ 1,170.00 73-CC-14 6,536.35 1,076.25 73-CC-54 7,882.62 1,592.50 73-CC-457 8,419.74 655.00 73-CC-469 9,600.87 2,253.05 74-CC-243 7,882.62 3,230.75 74-CC-244 7,621.49 1,731.00 Total Total claimed $55,259.43 admitted $11,708.55 The above departmental report was submitted into evidence by stipulation as Joint Group Exhibit No. 1. The Claimant, Howard C. Medley, d/b/a Medley’s Movers and Van Lines, failed to appear at the hearing and offered no evidence to further substantiate his claims in any amount beyond that acknowledged and admitted by the Respondent. We notice from the said report that the Department of Public Aid recommended that about three-fourths of the separate moving claims be disallowed for reasons which the Court considers good and sufficient. On the basis of the stipulation entered into, it is the Court’s opinion that there is due the Claimant in the above entitled seven consolidated cases the sum of $11,708.55. Claimant is hereby awarded the total sum of Eleven Thousand Seven Hundred Eight and 55/100 Dollars ($11,708.55) as full payment for all services mentioned in all of these seven consolidated claims.